Case 6:20-cv-02209-RBD-GJK Document1 Filed 12/04/20 Page 1 of 12 PageID 1

riLED
UNITED STATES DISTRICT COURMDDEC -4, AM 19; 2
MIDDLE DISTRICT OF FLORIDA _ ‘26
ORLANDO DIVISION © j:p:' T COURT

SOLE dis rig TO RIN A
ORLANDO, FI ore ROA
UNITED STATES OF AMERICA

Plaintiff,
Vv. Case No. 6:20-cv- 220%
REAL PROPERTY LOCATED AT
9070 MAYFAIR POINTE DRIVE,
ORLANDO, FL, 32827

VERIFIED COMPLAINT FOR FORFEITURE IN REM

In accordance with Rule G(2) of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions, Plaintiff the United States
of America brings this complaint and alleges upon information and belief as
follows:

NATURE OF THE ACTION

1. This is a civil action in rem to forfeit to the United States of
America, pursuant to 18 U.S.C. §8§ 981(a)(1)(A), (a)(1)(C), and Rule G(2), the
real property, attachments thereto, and appurtenances thereon, located at 9070
Mayfair Pointe Drive, Orlando, FL 32827 (the Defendant Property) since the
property was purchased with proceeds traceable to wire fraud, in violation of

18 U.S.C. § 1343, and involved in a money laundering transaction, in

violation of 18 U.S.C. § 1957. The Defendant Property is thus property
Case 6:20-cv-02209-RBD-GJK Document1 Filed 12/04/20 Page 2 of 12 PagelD 2

constituting or derived from proceeds traceable to a violation of an offense
constituting “specified unlawful activity” (as defined in section 1956(c)(7) of
Title 18), and property involved in a money laundering offense, and subject to
civil forfeiture to the United States pursuant to 18 U.S.C. §§ 981(a)(1)(A) and
(a)(1(C).

JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction over an action
commenced by the United States by virtue of 28 U.S.C. § 1345 and over an
action for forfeiture by virtue of 28 U.S.C. § 1355.

3. Venue properly lies in the Middle District of Florida pursuant to
28 U.S.C. § 1395 because the Defendant Property is in the district. 28 U.S.C.
§ 1395(b).

4. This Court has in rem jurisdiction over the Defendant Property
pursuant to 28 U.S.C. § 1355(b)(1)(B), because venue properly lies in the
Middle District of Florida pursuant to 28 U.S.C. § 1395.

5. Pursuant to Rule G(3)(a) of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions, and 18 U.S.C.

§ 985(c)(2), a notice of this forfeiture, as well as a copy of the complaint will be
posted on the real property and served on the owners of the real property.

Thereafter, neither the issuance of a warrant in rem nor any other action will
Case 6:20-cv-02209-RBD-GJK Document1 Filed 12/04/20 Page 3 of 12 PagelD 3

be necessary for the Court to exercise in rem jurisdiction over the property. 18
U.S.C. § 985(c)(3).
THE DEFENDANT IN REM

6. The Defendant Property is the real property, attachments thereto,
and appurtenances thereon, located at 9070 Mayfair Pointe Drive, Orlando,
FL 32827.

BASIS FOR FORFEITURE

7. Pursuant to 18 U.S.C. § 1343, it is unlawful to “devise[] .. . any
scheme or artifice to defraud,” or to “obtain[] money or property . . . by means
of false or fraudulent pretenses, representations, or promises,” if the person
“transmits or causes to be transmitted by means of wire . .. communication in
interstate or foreign commerce any writings ... or sounds... for the purpose
of executing such scheme or artifice.” Id.

8. Pursuant to 18 U.S.C. § 1957(a), it is unlawful to knowingly
engage or attempt to engage in a monetary transaction with proceeds of a
specified unlawful activity in an amount greater than $10,000 by, through, or
to a financial institution. Id.

9. The Defendant Property was purchased with proceeds of a wire
fraud scheme that operated in violation of 18 U.S.C. § 1343, as set forth

further below. Because the Defendant Property was purchased with proceeds
Case 6:20-cv-02209-RBD-GJK Document1 Filed 12/04/20 Page 4 of 12 PagelD 4

of a violation of 18 U.S.C. § 1343, it is subject to forfeiture pursuant to 18
U.S.C. § 981(a)(1)(C), which authorizes the United States to civilly forfeit any
property that constitutes or is derived from proceeds traceable to a “specified
unlawful activity,” as defined in 18 U.S.C.§ 1956(c)(7). “Specified unlawful
activity,” is defined in 18 U.S.C. § 1956(c)(7) to include offenses listed in 18
U.S.C. § 1961(1), which includes wire fraud in violation of 18 U.S.C. § 1343.

10. Additionally, the monetary transaction made to purchase the
Defendant Property was conducted in violation of 18 U.S.C. § 1957(a)
because it was knowingly conducted with more than $10,000 in funds derived
from specified unlawful activity (specifically, wire fraud offenses), and, as
such, it is subject to civil forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).

11. As required by Rule G(2)(f), the facts set forth herein support a
reasonable belief that the government will be able to meet its burden of proof
at trial. Specifically, they support a reasonable belief that the government will
be able to show by a preponderance of the evidence that the Defendant
Property was purchased with proceeds of wire fraud.

11. | Specific details of the facts and circumstances supporting the
forfeiture of the Defendant Property have been provided by Internal Revenue

Service (IRS) Special Agent (SA) Brooke Gnani, who states as follows:
Case 6:20-cv-02209-RBD-GJK Document1 Filed 12/04/20 Page 5 of 12 PagelD 5

FACTS

12. Atall times relevant, Brooke Gnani was employed as a SA with
the IRS.

I. Relevant Participants

13. Highrise Advantage, LLC is a Florida limited liability company
with its business address in Orlando, Florida. Highrise’s articles of
organization were filed with the State of Florida on or about February 13,
2013. Highrise was never registered with the CFTC in any capacity.

14. Avinash Singh is the founder, registered agent, principal
member, and manager of Highrise. At all times relevant to this case, Singh
was a resident of Osceola County in the Middle District of Florida. Singh
opened at least 12 bank accounts in Highrise’s name, in at least seven different
financial institutions, and is the sole signatory on the bank and trading
accounts in the name of Highrise. Singh has never been registered with the
CFTC in any capacity.

Il. The Scheme to Defraud

15. Beginning in or around February 2013 and continuing to

September 2020, Singh solicited and accepted at least $57 million from at least

1,100 participants (“pool participants”), in connection with pooled
Case 6:20-cv-02209-RBD-GJK Document 1 Filed 12/04/20 Page 6 of 12 PagelD 6

investments in retail foreign currency contracts (“forex”) through Highrise. !
Highrise served as a “master fund” entity in a “master-feeder” fund structure.
As the “master” fund, Singh and Highrise solicited money directly from pool
participants and through feeder funds to trade forex.

16. Singh solicited some investors to invest directly in Highrise’s
“Master Pool.” Singh solicited “Feeder Pools” for other investors. In general,
a “Feeder Pool” was an entity that solicited its own investors and then
invested some portion of its funds with Singh and Highrise. In advising their
investors as to Singh and Highrise, the Feeder Pools sometimes would pass
along information that was received from Singh about Highrise and its alleged
performance in forex trading.” Singh and Highrise received investments from
Feeder Pools who invested funds with Singh and Highrise on behalf of

hundreds of victims (in addition to the over 1,000 who invested directly with

 

' Because Highrise solicited funds for the purpose of trading forex in pooled
accounts, it acted as a commodity pool operator (“CPO”) while operating a
commodity pool in its own name. At no time was Highrise registered with the
Commodity Futures Trading Commission as a CPO. Singh acted as an
Associated Person of the CPO by soliciting participation in his respective
commodity pool. Singh was not registered as an Associated Person of his
CPO, Highrise.

2 For investors who provided funds through a Feeder Pool, Singh knew that
many of those investors relied upon the information that he provided about
himself and his claimed intention to trade the funds in forex to earn large
returns for his investors.
Case 6:20-cv-02209-RBD-GJK Document1 Filed 12/04/20 Page 7 of 12 PagelD 7

Highrise).

17. In his solicitations, Singh marketed himself as a successful trader.
As early as 2013, Singh claimed to be a professional trader with over 10 years
of forex trading experience. Singh told a prospective pool participant that he
was a commodity trader, had several pools and investors, and falsely, that
those investments were low risk and had a track record of positive gains with
no loss. As Singh knew when he made those representations, they were false.
Singh did not have 10 years of forex trading experience, and he did not have a
track record of positive gains with no loss. Singh’s investors relied upon
Singh’s false representations about himself and his success as a forex trader
and provided Singh and Highrise with over $57 million to invest in forex.

18. Singh memorialized some of his false representations in the
contracts that he requested that some pool participants sign with Highrise, and
Singh used those contracts to induce victims into believing his
misrepresentations as to how he would use the victims’ funds. In some of
those contracts, victims were falsely told by Singh that their “invested funds
start to trade on FOREX on the next trading day” and that their “invested
funds would be traded on FOREX only.” Singh also used those contracts to
advise victims that they were required to pay to Highrise a fee of 50% of the

individual pool participant’s purported profit per positive trading month for
Case 6:20-cv-02209-RBD-GJK Document1 Filed.12/04/20 Page 8 of 12 PagelD 8

reimbursement of Highrise’s ordinary administrative expenses and that
investors were guaranteed not to lose any money (“In case of negative trading
results no profit is paid, however no trading loss is deducted from Client's
investment deposit, as covered by the Company's guarantee.”).

19. Singh instructed pool participants to write checks or wire funds
directly to bank accounts in the name of Highrise, which Singh controlled,
where pool participant funds were pooled and commingled. Singh and
Highrise received at least $57,224,083 to trade in forex. Rather than trade all
pool participant funds as Singh had promised, Singh ran Highrise as a Ponzi
scheme by which Singh used funds from one investor to pay an amount owed
to another investor. Singh did not invest the funds that he promised to invest,
but misappropriated at least $45,354,910 in the form of Ponzi payments to
other investors and over $10 million in personal expenses. Singh’s personal
expenses included payments for travel, car costs, professional services, retail
purchases, phone bills, marketing, home and personal costs, events, dining,
and other miscellaneous expenses. In other words, Singh invested in forex less
than 5% of the over $57 million that he received from his victims.

20. Inorder to conceal his fraudulent scheme, to lull his victims
(many of which were located outside of Florida) into a false sense of security

as to the safety and profitability of their investments, and to induce other
Case 6:20-cv-02209-RBD-GJK Document 1 Filed 12/04/20 Page 9 of 12 PagelD 9

victims to invest with him and Highrise, Singh issued monthly account
statements, often via email, that falsely represented that Singh had invested
the funds in forex as he had promised to do and that he was making large
profits. In fact, Singh’s investments, when he made them, often lost
significant sums of funds, which led Singh into creating false monthly
statements that falsely represented that the investments had made money,
which, as Singh knew, was not true.

Ii. Purchase of Residence Subject to Forfeiture

21. During the timeframe of the scheme, Singh’s personal bank
accounts received investor funds in the form of transfers from Highrise’s bank
accounts. One such account was Singh’s personal bank account #8402 at
Wells Fargo Bank. This bank account received transfers from Highrise’s
business bank account #8410 at Wells Fargo Bank, which received investor
funds. Indeed, there were few deposits into this Highrise account that did not
represent investor funds from the fraud scheme.

22. On September 4, 2020, Singh executed a wire transfer of
$920,598.65 from his personal bank account #8402 at Wells Fargo Bank to
Watson Sloane PLLC in Orlando. This wire transfer represented the down
payment for the Defendant Property.

23. Records indicate that on or about September 4, 2020, Singh and
Case 6:20-cv-02209-RBD-GJK Document1 Filed 12/04/20 Page 10 of 12 PagelD 10

his wife, Shanaz Anisa Singh, purchased the Defendant Property for
$2,850,000. They signed a mortgage with Angel Oak Mortgage Solutions via
promissory note on September 9, 2020 for the remainder of the sales price of
$1,995,000.

24. Both Singh and his wife have consented to the forfeiture of the
Defendant Property. See Composite Exhibit A, “Consents to Forfeiture”
signed by both parties.

CONCLUSION
25. As required by Supplemental Rule G(2)(f), the facts set forth

herein support a reasonable belief that the government will be able to meet its
burden of proof at trial. Specifically, probable cause exists to believe that the
Defendant Property was purchased with proceeds of a wire fraud scheme that

operated in violation of 18 U.S.C. § 1343, and property involved in a money

10
Case 6:20-cv-02209-RBD-GJK Document 1 Filed 12/04/20 Page 11 of 12 PagelD 11

laundering offense, and is therefore subject to forfeiture pursuant to 18 U.S.C.

§§ 981(a)(1)(A) and (a)(1)(C).
L afn
Dated: December | 2020

Respectfully Submitted,

MARIA CHAPA LOPEZ
United States Attorney

LC ldo Ou tS

11

NICOLE M. ANDREJKO °
Assistant United States Attorney
Florida Bar Number 0820601
400 W. Washington Street,
Suite 3100

Orlando, Florida 32801

(407) 648-7500 — telephone
(407) 648-7643 — facsimile
Email:
nicole.andrejko@usdoj.gov
Case 6:20-cv-02209-RBD-GJK Document1 Filed 12/04/20 Page 12 of 12 PagelD 12

VERIFICATION

I, Brooke Gnani, hereby verify and declare under penalty of perjury,
that Iam a Special Agent with the Internal Revenue Service, and pursuant
to 28 U.S.C. § 1746: (1) I have read the foregoing Verified Complaint for
Forfeiture in Rem and know the contents thereof; and (2) that the matters
contained in the Verified Complaint are true to my own knowledge and
belief.

The sources of my knowledge and information and the grounds of
my belief are the official files and records of the Internal Revenue Service,
as well as my investigation of this case together with other law
enforcement agents. I hereby verify and declare under penalty of perjury
that the foregoing is true and correct.

Executed this a of December, 2020.

BROOKE GNANI
Special Agent
Internal Revenue Service

12
Case 6:20-cv-02209-RBD-GJK Document 1-1 Filed 12/04/20 Page 1 of 1 PagelD 13
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nok supplant the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

JS 44 (Rev. 11/15)

 

I. (a) PLAINTIFFS DEFENDANTS
Real property located at 9070 Mayfair Pointe Drive, Orlando, Florida
United States of America 32827

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S, PLAINTIFF CASES,

County of Residence of First Listed Defendant _ Orange
(IN US. PLAINTIFF CASES ONLY)

 

(c) Attomeys (Firm Name, Address, and Telephone Number)

NOTE;

Attomeys f/f Known)

 

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “x” m One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "“X" in One Sox for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 US. Government 3 Federal Question PTF DEF PTF DEF
Plainaff (U.S, Government Nota Party) Citizen of This State O 1 © 1 Incorporated or Principal Place O4 o4
of Business In This State
12° U.S. Government O14 Diversity Citizen of Another State o2 O 2 Incorporated and Principal Place Oo 5 05
Defendant (indicate Citizenship of Parties in Trem Il) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation o6 o6
Foreign Country
IV. NATURE OF SUIT (race an “x7 in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHERSTATUTES |
O 110 Insurance PERSONAL INJURY PERSONALINJURY — | 625 Drug Related Seizure (J 422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881) 1 423 Withdrawal O 376 Qui Tam (31 USC
130 Miller Act 0 315 Airplane Product Product Liability 2* 690 Other 28: USC 157 3729%(a))
& 140 Negotiable Instrument Liability 1 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights { 430 Banks and Banking
J 151 Medicare Act 0 330 Federal Employers’ Produet Liability 1 830 Patent 450 Commerce
(1 152 Recovery of Defaulted Liability 368 Asbestos Personal 0 840 Trademark 1 460 Deportation
Student Loans 7 340 Marine Injury Product 0 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY [9 710 Fair Labor Standards O 861 HIA (1395 ff) O 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle 7 370 Other Fraud Act O 862 Black Lung (923) 1 490 Cable/Sat TV
160.Stockholders* Suits (6 355 Motor Vehicle O 371 Truth in Lending 0 720 Labor/Management 0 863 DIWC/DIWW (405(2)) | O 850 Securities/Commodities!

goono00 0

O 362 Personal Injury -
Medical Malpractice

Product Liability

 

[ REAL PROPERTY.

O 210 Land Condemnation
220 Foreclosure

O 230 Rent Lease & Ejectment
0 240 Tons to Land

1 245 Tort Product Liability
© 290 All Other Real Property

 

CIVIL RIGHTS

PRISONER PETITIONS |

 

9 440 Other Civil Rights

© 441 Voting

O 442 Employment

© 443 Housing/
Accommodations

445 Amer, w/Disabilities -
Employment

© 446 Amer. w/Disabilities -
Other

1 448 Education

 

Habeas Corpus:
6 463 Alien Detainee
1 310 Motions to Vacate
Sentence
0 330 General
O 535 Death Penalty

Leave Act
© 790 Other Labor Litigation
1 791 Employee Retirement
Income Security Act

IMMIGRATION

FEDERAL TAX SUITS

 

 

Other:
3 540 Mandamus & Other
$50 Civil Rights
O 553 Prison Condition
360 Civil Detainee -
Conditions of

 

Confinement

© 462 Naturalization Application
1 465 Other lmmigration
Actions

 

4 870 Taxes (U.S, Plainuff
or Defendant)

87) IRS—Third Party
26 USC 7609

 

190 Other Contract Product Liability 380 Other Personal Relations 0 864 SSID Title XVI Exchange
195 Contract Product Liability | 360 Other Personal Property Damage 740 Railway Labor Act O 865 RSI (405(g)) 1 890 Other Statutory Actions
196 Franchise Injury O 385 Property Damage 751 Family and Medical O 891 Agricultural Acts

$93 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in One Bax Only)

1 Original
Proceeding

O 2 Removed from 3
State Court

Remanded fram
Appellate Court

o4

Reinstated or
Reopened
(specify)

1 5 Transferred trom
Another District

4 @ Multidistrict
Litigation

 

VI. CAUSE OF ACTION

18 U.S.

Cite the vs SOB Tat) an

d Set CaCI

‘i not cite jurisdictional statutes unless diversity):

 

 

Brief description of cause: _ . . . . .
property purchased with proceeds of violations of 18 U.S.C. § 1343 and involved in violations of 18 U.S.C. § 1957

 

 

 

 

 

VII. REQUESTEDIN =‘ CHECK IF THIS IS A CLASS ACTION DEMAND S$ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P JURY DEMAND: yes No
VIII. RELATED CASE(S)
IF ANY (See mnsircnens’UDGE _ __ DOCKET NUMBER
DATE 0) SIGNATURE-QF ATTORNEY OF RECORD
o-lu\ Qn Qe a
‘FOR ao =! [ol _ ce = v

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
